DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (WO 2012/002754, citations from corresponding US 2013/0118973) in view of Lim (US 2010/0139224) and Shimizu (US 5,482,625).
With regard to Claim 1, Jung discloses a filter medium for a liquid filter having a multi-layered three-dimensional micropore structure using a multilayer nanofiber web that is obtained by performing air-electrospinning (Abstract). Jung discloses a filter medium comprising a porous substrate and a nanofiber web laminated on both surfaces of the porous substrate, the porous substrate is surrounded by the nanofiber web, the nanofiber web being formed of accumulated nanofibers made of a polymer material and having a number of fine pores ([0024], [0025], [0028], [0044], a nanofiber web is made by stacking nanofibers that are obtained by air-electrospinning a fibrous polymer material and that have micropores, a supporter such as a nonwoven fabric (porous substrate) is inserted and combined onto one surface of the nanofiber web; a second nanofiber web is stacked on the other surface of the supporter). Jung discloses that the nanofiber webs are laminated onto the surfaces of the supporter, and that the lamination process is performed by a high temperature and high pressure calendaring process ([0113], [0124]).

Lim discloses a membrane filter media containing a nanoweb layer and a prefiltration layer comprising a nonwoven (Abstract). Lim discloses that one or more adhesives (fuse reinforcement material) may be used to bond the nanoweb and microporous membrane to the non-woven fabric (porous substrate) ([0017], [0049]). One suitable adhesive is a thermoplastic or “hot melt” adhesive ([0049]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for a fuse reinforcement material interposed between the nanofiber web and the porous substrate for adhesion with the nanofiber web and the porous substrate integrally of Jung, as taught by Lim, for adhesively bonding the nanofiber web and the porous substrate.
However, modified Jung is silent to wherein the porous substrate is surrounded by the nanofiber web except for an upper edge of the porous substrate, the upper edge of the porous substrate protrudes with respect to the nanofiber web to form a protruding portion, and the protruding portion is configured to be connected with a discharge hole through which purified water via the porous substrate is discharged.


    PNG
    media_image1.png
    333
    394
    media_image1.png
    Greyscale

Shimizu discloses a filtration membrane module submerged with processed liquid in a processing tank (Abstract). Plural plate-like, rigid membrane cartridges are vertically placed in parallel to each other as properly spaced from the adjoining membrane cartridges (Abstract). Shimizu discloses that a porous member 310 encloses membrane supporting frame members 303 except for an upper edge that protrudes with respect to the porous member 310 (Figure 13, C9/L23-57). Shimizu discloses that a liquid collecting cap 305 is fixed to the supporting frame members 303 by means of fusion or adhesion (C9/L36-41). The liquid collecting cap 305 has a suction nozzle 308 communicated with a suction pipe 114 (C9/L44-45), such that the protruding portion is configured to be connected with a discharge hole through which purified water is discharged. While the filtration membrane 309 extends beyond both the porous member 310 and the supporting frame member 310 (Figure 13, C9/L23-57), Shimizu provides an example of how a protruding member of a filtration membrane may be configured to be connected with a discharge hole through which purified water is discharged, such that 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the porous substrate of modified Jung is surrounded by the nanofiber web except for an upper edge of the porous substrate, the upper edge of the porous substrate protrudes with respect to the nanofiber web to form a protruding portion, and the protruding portion is configured to be connected with a discharge hole through which purified water via the porous substrate is discharged, as taught by Shimizu, since Shimizu provides an example of how a protruding member of a filtration membrane may be configured to be connected with a discharge hole through which purified water is discharged, such that one of ordinary skill would have a reasonable expectation of success of sealing the filter medium of modified Jung to the discharge hole.
With regard to Claim 2, Jung discloses wherein the porous substrate is a nonwoven fabric of a polyolefin-based nonwoven fabric, and the polymer material forming the nanofiber web comprises a polyvinylidene fluoride (PVdF) ([0063], [0114], the nonwoven fabric may be polypropylene (a polyolefin), and the nanofiber web may comprise PVdF).
With regard to Claim 3, Jung discloses wherein the polymer material is a mixture of PVdF and polyacrylonitrile (PAN) at a ratio of 5:5 or 6:4 ([0148], Example 5, PVdF and PAN were present in solvent at 6 grams each (i.e., 1:1 ratio or 5:5 ratio)).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (WO 2012/002754, citations from corresponding US 2013/0118973) in view of Lim (US 2010/0139224) and Shimizu (US 5,482,625), as applied to the claims above, and in further view of Nain (US 2010/0028999).
With regard to Claim 4, modified Jung discloses all the limitations in the claims as set forth above. Jung discloses that the multi-layered structure of the membranes allow depth filtration as well as surface filtration to be performed, thereby maximizing filter efficiency ([0019]). Jung discloses that the polymer material mixture solutions for electrospinning may have polymer concentrations ranging from about 5 wt% to about 22.5 wt% ([0029]). Jung discloses that only one polymer material mixture solution is electrospun at four spinning nozzles to create a multi-layered nanofiber web ([0088], [0094]), suggesting that each layer has fibers of a similar diameter. 
However, modified Jung is silent to wherein the nanofiber web comprises a first nanofiber web layer formed of a first polymer material having a first concentration and a second nanofiber web layer formed of a second polymer material having a second concentration higher than the first concentration. 
Nain discloses techniques for fabrication of multilayer fiber arrays and for attachment of particles to the fiber arrays (Abstract). Nain discloses that previous studies on electrospinning have shown that for many polymer/solvent systems, increasing the solution concentration or viscosity decreases the number of bead defects and increases the overall fiber diameter ([0120]). Nain further discloses that a higher molecular weight polymer species at reduced concentrations and a lower molecular weight polymer species at increased concentrations can lead to similar diameter fibers ([0125]), which presents a separate method of creating a multi-layered nanofiber web in which each layer has a similar fiber diameter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777